Citation Nr: 0930262	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected residuals of a right tympanic 
membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The claim has been before the 
Board on a previous occasion, and was remanded in May 2008 
for further evidentiary development.  While the instructions 
of the remand order were satisfied, the Board is of the 
opinion that additional medical evidence is needed, and the 
case must be remanded again for further development.  

The Veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in February 2008.  A 
transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service-connected for the healed 
residuals of a right tympanic membrane perforation at a 
noncompensable level.  He contends, in essence, that this 
disorder, or alternatively in-service noise-exposure, caused 
him to develop current bilateral tinnitus.  The Veteran had 
service as a mechanic in the U.S. Army, with a Marksmanship 
award for the M-14 service rifle noted in his service 
personnel records.  

The case was remanded by the Board previously, and an 
audiology examination, dated in June 2009, addressed 
potential etiology with inconclusive results.  The clinician 
was unable to opine as to whether current tinnitus was caused 
by the service-connected residual tympanic membrane 
disability or in-service noise exposure without resorting to 
speculation.  The Board is of the opinion that additional 
medical development is necessary to resolve the issue.  

Of note is that the audiologist stated that the Veteran's 
tinnitus was not documented until 2006.  This is an 
inaccurate statement given the unique nature of the tinnitus 
disability.  That is, ringing in the ears is a symptom that 
is ascertainable through the senses.  As such, the Veteran, 
as a layperson, is competent to report the ringing sensation 
in his ears.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, as tinnitus is uniquely identifiable as a 
ringing in the ears, and as the Veteran is the only person 
who can document the occurrence of this ringing, he is, as a 
layperson, competent to attest to the existence of tinnitus.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran's testimony on the existence of tinnitus at the 
time of the 1971 trauma which perforated the right eardrum is 
thus a significant finding, as it establishes an episode of 
tinnitus during military service.  Additionally, his 
testimony as to a current bilateral tinnitus is also 
significant.  The audiologist was correct, however, in noting 
that there was no documented abnormality in the ears (by 
service medical personnel) at the time of service separation.  

The record shows the Veteran experienced a trauma to his 
eardrum in service.  The VA audiologist pointed out that 
tinnitus can be related to acoustic trauma; however, he also 
noted that the disorder can be the result of auditory 
dysfunction (hearing loss), middle ear pathology, and a 
variety of other non-auditory factors.  As, however, this 
claim involves a secondary allegation relating to a service-
connected physical disorder of the ear, the Board must 
conclude that an audiologist's opinion, while helpful, is not 
ideal in assessing the contended causal/aggravating 
relationship.  Moreover, as has been previously mentioned, 
the June 2009 audiology opinion is flawed in its conclusion 
that tinnitus was first reported in 2006, as such an opinion 
does not take into consideration the Veteran's subjective 
complaints in 1971 which, given the unique nature of the 
disability, establish some level of tinnitus prior to when it 
was first recorded clinically.  As such, the Board is of the 
opinion that an otolaryngologist should examine the Veteran, 
and should conduct an otoscopic examination where the 
physical features of the ears, specifically the tympanic 
membranes, can be objectively seen.  Indeed, the Board 
determines that a physician's opinion, by a doctor with a 
specialty in ear disease, would be most helpful in resolving 
whether there is any etiological interplay (causal or 
aggravating) between the current tinnitus and the service-
connected residual tympanic membrane perforation, or, 
alternatively, the documented noise exposure in military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for an 
examination with a VA otolaryngologist 
(ENT) for the purposes of determining the 
causal origins and/or etiology of current 
tinnitus.  The physician is to conduct a 
thorough otoscopic examination of the 
Veteran, and is to opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
tinnitus was either caused by, or 
aggravated beyond the natural progression 
of the disease process by service-
connected residuals of a right tympanic 
membrane perforation.  Additionally, the 
examiner should opine as to what 
influence, if any, the reported noise 
exposure in service had on the causal 
origins of his current tinnitus. The 
examiner is advised that aggravation, for 
legal purposes, is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.  If an aggravating 
relationship is found between the 
residuals of the tympanic membrane 
perforation and tinnitus, the examiner is 
asked to opine, to the extent possible, 
what the level of severity of the tinnitus 
was prior to the onset of aggravation by 
the service-connected disability.  A 
detailed rationale should accompany any 
conclusions reached.  Should the physician 
be unable to offer an opinion without 
resort to speculation, he/she should so 
state and indicate why this is so.  

3.  Following the above development, re- 
adjudicate the claim.  Should the decision 
be unfavorable, issue a supplemental 
statement of the case to the Veteran and 
his representative and forward the case to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


